DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 & 20-30 are pending and have been examined in this application. Applicant’s arguments, see Request for reconsideration, filed 02/08/2021, with respect to the rejection(s) of claim(s) 4 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.



B) Claim 24 is also rejected due to its dependency on Claim 23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The phrase “no more than one side of the at least one flap is pivotably coupled to the housing” in Claim 23 renders the claim indefinite because it is not clear how only one side of the flap can be coupled, especially when that is contrary to applicant’s invention. For the purposes of examination, “no more than one side of the at least one flap is pivotably coupled to the housing” has been construed to be one side of an upper side and a lower side is pivotably coupled to the housing.

B) Claim 24 is also rejected due to its dependency on Claim 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 20 & 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 7,077,742 B2 to Stevenson in view of US Patent Number 5,715,782 to Elder.

A) As per Claim 1, Stevenson teaches an air extractor manufacturing method (Stevenson: Col. 2, lines 30-31), comprising:
molding at least one flap in a position against a housing of the air extractor (Stevenson: Figure 2, flap Item 14 is formed in housing 12; Col. 10, lines 23-25, housing, then seal, then flap), the housing having a first material composition and the at least one flap having a second, different material composition (Stevenson: Col. 2, lines 30-36).
Stevenson does not explicitly that the flap is molded in the sealed position.

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson by molding the flap in the sealed position, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson with these aforementioned teachings of Elder with the motivation of being able to use the valve housing as part of the molding die for the flap, thereby both reducing the amount of material needed for the die and insuring that the flap matches the dimensions of its specific housing.

B) As per Claim 2, Stevenson in view of Elder teaches that molding the at least one flap such that the at least one flap is hingedly coupled to the housing (Stevenson: best shown in Figures 3-4, Item 14 opening and closing).

C) As per Claim 3, Stevenson in view of Elder teaches that molding a seal about a perimeter of the housing (Stevenson: Figure 2, Item 16; Col. 10, lines 23-25).

D) As per Claim 4, Stevenson in view of Elder teaches that the housing is molded in a first shot, the seal is then molded in a second shot, and the at least one flap is then molded in a third shot (Stevenson: Col. 10, lines 23-25).

E) As per Claim 5, Stevenson in view of Elder teaches that the seal has a material composition that is different than the first and the second material compositions (Stevenson: Col. 8, lines 4-20; all three have different material compositions).

F) As per Claim 6, Stevenson in view of Elder teaches that the at least one flap is configured to move back and forth passively between the sealed position and a pressure releasing position (Stevenson: best shown in Figures 3-4, Item 14 opening and closing).

G) As per Claim 7, Stevenson in view of Elder teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Stevenson: best shown in Figures 3-4, Item 14 opening and closing, thereby allowing air through in the open position).

H) As per Claim 8, Stevenson in view of Elder teaches that the at least one flap in the sealed position permits nominally no flow through the aperture (Stevenson: Figure 4, Item 14).

I) As per Claim 9, Stevenson in view of Elder teaches that the at least one flap in the sealed position directly contacts the housing through at least one hinged connection (Stevenson: Figure 4, item 110 & 112) and directly contacts an edge of the housing (Stevenson: Figure 3, Item 42), the at least one hinged connection and the edge of the housing on opposite sides of an opening within the housing (Stevenson: Figures 3-4, Items 110 & 112 are on opposite side of opening as edge 42), the at least one flap configured to rotate about the at least one hinged connection away from the edge of the housing when moved from the sealed position to a pressure releasing position (Stevenson: Figure 3, Item 14).

J) As per Claim 20, Stevenson in view of Elder teaches molding the at least one flap such that the at least one flap directly contacts the at least one hinged connection of the housing (Stevenson: Figure 4, item 110 & 112) and directly contacts the edge of the housing along an interface (Stevenson: Figure 3, Item 42), the at least one hinged connection on an upper side of the at least one flap, the interface on a lower side of the at least one flap (Stevenson: Figure 3 Item 20 is a vertical surface panel of a vehicle, thereby making Item 96 on the upper side and Item 42 on the lower side).

K) As per Claim 23, Stevenson in view of Elder teaches that no more than one side of the at least one flap is pivotably coupled to the housing (Stevenson: Figure 3, only the upper side near Item 69 is pivotably coupled).

 the at least one side is an upper side (Stevenson: Figure 3 Item 20 is a vertical surface panel of a vehicle, thereby making Item 96 on the upper side).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Elder as applied to claim 1, and further in view of US Patent Publication Number 2017/0320377 A1 to Huet.

A) As per Claim 10, Stevenson in view of Elder teaches all the limitations except that the at least one flap includes an enlarged area on a first side of the housing and a primary portion of the at least one flap on an opposite, second side of the housing, the enlarged area having a cross-section that is thicker than a cross-section of the at least one flap on the second side of the housing, the enlarged area configured to move downward when the primary portion moves upward, the enlarged area configured to move upward when the primary portion moves downward.
However, Huet teaches at least one flap includes an enlarged area on a first side of the housing and a primary portion of the at least one flap on an opposite (Huet: Figures 20a-20b, Item 270 with thicker cross section than primary portion 214 are on opposite sides of the housing), second side of the housing, the enlarged area having a cross-section that is thicker than a cross-section of the at least one flap on the second side of the housing, the enlarged area configured to move downward when the primary portion moves upward, the enlarged area configured to move upward when the primary portion moves downward (Huet: best shown between Figures 20a-20b with Items 214 & 270 moving oppositely up and down).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson in view of Elder by adding a counterweight, as taught by Huet, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson in view of Elder with these aforementioned teachings of Huet with the motivation of being able to control the reduction of noise generated while opening and closing.


Claims 21-22, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevenson in view of Elder and further in view of US Patent Number 3,543,439 to Pantland.

A) As per Claims 21-22 & 25, Stevenson teaches an air extractor manufacturing method (Stevenson: Col. 2, lines 30-32), comprising: 
molding at least one flap in a position against a housing of the air extractor (Stevenson: Figure 2, flap Item 14 is formed in housing 12; Col. 10, lines 23-25, housing, then seal, then flap), the housing having a first material composition and the at least one flap having a second, different material composition (Stevenson: Col. 2, lines 30-36), the molding including molding a portion of the housing that circumferentially surrounds a pin of the flap (Stevenson: Figure 4, items 112 & 110 are the pin of the flap moving into the housing), wherein the at least one flap is configured to pivot about the pin between the sealed position and a flow permitted position (Stevenson: best shown in Figure 3, between dotted and solid lines).
Stevenson does not explicitly that the flap is molded in the sealed position.
However, Elder teaches molding a flap in a sealed position (Elder: Figures 10A-10B; Item 84 is in closed position inside housing 42).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Stevenson by molding the flap in the sealed position, as taught by Elder, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Stevenson with these aforementioned teachings of Elder with the motivation of being able to use the valve housing as part of the molding die for the flap, thereby both reducing the amount of material needed for the die and insuring that the flap matches the dimensions of its specific housing.
Stevenson in view of Elder does not teach the flap surrounds a pin of the housing.
However, Pantland teaches a flap surrounding a pin of a housing (Pantland: Figure 4, pin Item 62 into flap).


B) As per Claim 26, Stevenson in view of Elder and Pantland teaches that the portion of the at least one flap that circumferentially surrounds the pin provides a hinged connection (Stevenson: Figure 4, items 112 & 110 are the pin of the flap moving into the housing with the reversed pin into flap of Pantland: Figure 4, pin Item 62 into flap), the at least one flap in the sealed position directly contacting the housing through the hinged connection (Stevenson: best shown in Figure 4, Items 110 & 112 reversed by Pantland) and also directly contacting an edge of the housing (Stevenson: Figure 3, Item 42), the at least one flap configured to rotate about the at least one hinged connection away from the edge of the housing when moved from the sealed position to a pressure releasing position (Stevenson: best shown in Figure 3, between solid and dotted lines of flap 14).

C) As per Claim 27, Stevenson in view of Elder and Pantland teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Stevenson: best shown in Figure 3, between solid and dotted lines of flap 14), wherein the hinged connection and the edge of the housing are on opposite sides of an aperture within the housing (Stevenson: Figure 3, hinge connections near 96 are on opposite side of aperture from 42).

D) As per Claim 28, Stevenson in view of Elder and Pantland teaches that the at least one hinged connection is above the aperture and the edge is below the aperture (Stevenson: Figure 3 Item 20 is a vertical surface panel of a vehicle, thereby making Item 96 on the upper side and Item 42 on the lower side).

E) As per Claim 29, Stevenson in view of Elder and Pantland teaches that the at least one flap is configured to pivot about the pin of the housing between the sealed position and a flow permitting position (Stevenson: pivot shown in Figure 3 between dotted and solid lines on pins shown in Figure 4 Items 110 & 112 reversed by Pantland).

F) As per Claim 30, Stevenson in view of Elder and Pantland teaches that the at least one flap in the sealed position permits less flow through an aperture of the housing than the at least one flap in the pressure releasing position (Stevenson: best shown in Figure 3, between solid and dotted lines of Item 14), wherein the pin is above the aperture (Stevenson: Figure 3 Item 20 is a vertical surface panel of a vehicle, thereby making Item 96, and the relevant pin above the aperture).

Response to Arguments
Some of Applicant’s arguments with respect to claim(s) 1-10 & 20-30 have been considered but are moot because the new ground of rejection does not rely on any embodiment within any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Other of Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.
A) The Applicant asserts that the there is no rationale to combine Stevenson and Elder because the two shot molding would complicated and material than a separate system. The Examiner respectfully disagrees. The Examiner notes that not changing a separate system to a multi-shot system, but changing the existing multi-shot system to use a portion of the housing as part of the mold. This area of the housing reduces the amount of area needed to be filled with mold material, thereby saving material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762